In an action to recover damages for libel, the defendant Noeth appeals from an order of the Supreme Court, Nassau County, dated July 8, 1960, denying the motion made by him and his codefendant, to vacate their default which had been taken at an inquest and restoring their amended answer which had been stricken by reason of their failure to appear at an examination before trial. As to the appellant, order affirmed, with $10 costs and disbursements. A motion such as this — to open a default — is addressed to the sound discretion of the court at Special Term. Upon all of the circumstances appearing in the record before us we do not consider that such discretion was improvidently exercised. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.